Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-1 of our report dated March 28, 2014, on the financial statements of Venaxis, Inc., which report appears in the Company’s Annual Report on form 10-K for the year ended December 31, 2013.We also consent to the reference to our Firm under the caption “Experts” in the Prospectus. /s/ GHP Horwath P.C. GHP Horwath, P.C. Denver, Colorado March 28, 2014
